Citation Nr: 0109028	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus.  The veteran filed a timely 
notice of disagreement and his appeal has been perfected to 
the Board.


REMAND

The veteran and his representative contend that the veteran's 
diabetes mellitus was discovered and treated during his basic 
training, notwithstanding the fact that the veteran's service 
medical records are silent for any complaints or treatment 
for diabetes mellitus.  The veteran maintains that he has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection.

Although the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection, the Board must independently address the question 
of whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been previously 
submitted, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board notes that the February 1998 Board decision to deny 
reopening the veteran's claim, finding no new and material 
evidence had been submitted, is the final disallowance of the 
claim of record.  The Board's current review of evidence, for 
the purposes of reopening the claim, includes all evidence 
presented subsequent to February 1998 Board decision.  
Additional evidence submitted since the final disallowance of 
the claim includes outpatient treatment records from the 
Salem, Virginia VA Medical Center (VAMC) from 1993 to 1997, 
and correspondence from the veteran to the RO and to the 
Board.  

However, further development is warranted to comply with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 and provide the veteran with an opportunity to submit 
additional supportive evidence and argument necessary to 
substantiate his claim.  The Veterans Claims Assistance Act 
of 2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if the identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board acknowledges the development efforts of the RO as 
demonstrated by attempts to obtain in-service clinical 
records from the Department of the Army as well as the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The RO should consider whether any additional 
development action is required under the Veterans Claims 
Assistance Act of 2000.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should ask the veteran to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of diabetes 
mellitus, which have not been obtained to 
date, with special attention to the 
periods of his service and the year 
following his discharge from service.  
These sources may include private medical 
records showing treatment of the claimed 
disability, employment physical 
examinations, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of whether new 
and material evidence has been submitted 
to reopen the veteran's claim of 
entitlement to service connection for 
diabetes mellitus, following the 
guidelines of 38 C.F.R. § 3.156.  If new 
and material evidence has been submitted 
to reopen claim, the RO should re-
adjudicate the issue of entitlement to 
service connection for diabetes mellitus, 
on the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the recently 
amended/added statutory provisions 
pertaining to VA's duty to assist/notify 
a claimant.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



